30 So.3d 610 (2010)
Phillip J. CRUZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-3095.
District Court of Appeal of Florida, Fourth District.
March 10, 2010.
Phillip J. Cruz, Raiford, pro se.
No appearance required for appellee.
PER CURIAM.
The trial court order summarily denying appellant's motion to withdraw plea pursuant to Florida Rule of Criminal Procedure 3.170 is affirmed, without prejudice to appellant's right to refile a timely motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, and for the trial court to consider it in accordance with rule 3.850(d), including its provisions for consideration of evidentiary hearing or record attachments if appropriate.
POLEN, STEVENSON and HAZOURI, JJ., concur.